IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 668
                                                   :
ORDER AMENDING RULES 182 AND                       :          SUPREME COURT RULES
1182 OF THE RULES OF JUVENILE                      :
COURT PROCEDURE                                    :          DOCKET
                                                   :
                                                   :




                                                ORDER


PER CURIAM

       AND NOW, this 13th day of July, 2015, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been submitted without publication
pursuant to Pa.R.J.A. No. 103(a)(3):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the modifications to Rules 182 and 1182 of the Rules of Juvenile Court
Procedure are approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective August 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.